The surrogate’s right and duty to bring in an interested party who has not been named in the original citation is in furtherance of equity. (Matter of Ibert, 48 App. Div. 510.) No ground is disclosed to review or modify this exercise of the surrogate’s powers. The petition was also in proper form. Where the applicants reside out of the county, and the matters are peculiarly within the attorney’s knowledge, the attorney may properly verify such a petition. (Moorhouse v. Hutchinson, 2 Dem. 429.) The surrogate’s order permitting an amendment and the issue of a supplemental citation to bring in the mortgagee was, therefore, right. Order of the Surrogate’s Court of Queens county affirmed, with ten dollars costs and disbursements. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.